Citation Nr: 1731196	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to January 1974.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in St. Paul, Minnesota currently has jurisdiction over the Veteran's claim.

In July 2015, April 2016, and November 2016, the Board remanded the Veteran's claim for further evidentiary development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran does not have a respiratory disability that is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Here, the Veteran contends that his chronic bronchitis is due to active duty service.  Specifically, in his response to the supplemental statement of the case (SSOC), received in July 2016, he stated that he "had bronchitis which persisted throughout service."  Also, the Veteran reported whooping cough at the time of enlistment.  See Report of Medical History, dated in October 1953.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be warranted in the case of a pre-service disability that was aggravated during active duty service.  38 C.F.R. § 3.306 (2016).  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2016). In this case, no complaints or abnormal findings were noted on the entrance examination, and thus the Veteran is presumed to have been in sound condition upon entry into service.  Id. 

The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004);  see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the Veteran's history of clinical factors.  See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  

The Board has reviewed the Veteran's service treatment records.  Significantly, his October 1953 Report of Medical Examination upon enlistment into active duty service indicated that the Veteran's sinuses, mouth, throat, lungs, and chest were within normal limits.  He was determined to be medically qualified for service in the Army.  Similarly, the Veteran indicated on his corresponding October 1953 Report of Medical History that he did not suffer from sinusitis, hay fever, asthma, shortness of breath, chronic cough, or ear, nose, or throat trouble.  

Whooping cough was noted in his October 1953, October 1957, and February 1966 Report of Medical History, with no further information as to ascertain its history.  The Board is mindful that to be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  As such, the Board finds that the Veteran is presumed to have been sound upon his entry into active duty service in October 1953.

A review of the remainder of his service treatment records reveals that the Veteran had sinusitis, frequent colds, sore throat, chest pain, shortness of breath, a chronic cough, an upper respiratory infection (URI), and in May 1969 a report of acute bronchitis.  Upon his retirement examination, there was no indication that the Veteran had a respiratory disability.  There are no additional complaints of respiratory symptomatology in the service treatment records.

Despite findings in service of chronic cough symptoms, the Board cannot conclude a "chronic" respiratory disability was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disability exists.  That an injury occurred in service alone is not enough; there must be a chronic disability resulting from that injury.  For a showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The pertinent evidence suggests that the Veteran's respiratory disability is caused by cigarette smoking.  

Following service, outpatient records show that the Veteran was treated at various times for URIs/bronchitis, sore throat, chest congestion, colds, head congestion, and a cough.  A January 1978 chest X-ray was normal.  The treating physician noted that the Veteran had chronic bronchitis in exacerbation.  In March 1990, the treating physician noted that the Veteran had stopped smoking for 12 years.  Notably, a May 2003 private treatment record indicated that an X-ray was performed, which showed that the Veteran's lungs were well-expanded with no infiltrates, effusions or vascular congestion.  Also, in a February 2004 private treatment record, by Dr. A. Epstein, the Veteran's lungs were clear to auscultation bilaterally, with no rales, wheezes, or rhonchi.  

In January 2012, the Veteran was provided with a VA respiratory conditions examination, in which the examiner indicated that he had a diagnosis of bronchitis since 1974.  The examiner noted that the Veteran's respiratory condition required the use of inhalational bronchodilator therapy and antibiotics, namely Azithromycin.  The Veteran did not have any other respiratory conditions.  The examiner did note that the Veteran had a smoking history, but he stopped smoking 30 years ago.  

In April 2012, a VA examiner conducted a PFT study and diagnosed moderate to severe restrictive ventilatory defect.  The examiner found no evidence of chronic bronchitis and concluded that the Veteran's bronchitis in service was an acute self-limiting disorder.  The Board found this opinion inadequate as it conflicted with the medical evidence of record.  Post-service treatment records from November 2007, July 2009, February 2010, and September 2010 indicated assessments for bronchitis.  As the Veteran's post-service treatment records were inconsistent with the April 2012 VA opinion, a new medical examination and opinion was requested.  

In October 2015, the Veteran was afforded a VA examination in which the examiner indicated a diagnosis of bronchitis, which the examiner stated began in 2010.  The VA examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by his claimed in-service injury, event or illness.  In support of this conclusion, the examiner stated that a review of the Veteran's service treatment records indicated an episode of viral pneumonia in July 1967 and an admission for acute bronchitis on May 30, 1969.  The Veteran's records also indicated that he complained of coughing while in service and was diagnosed with URIs.  The examiner noted that the Veteran's separation physical dated February 1, 1974 indicated frequent colds which were treated acutely with no residuals, as evidenced by the Veteran's normal lung exam at retirement.  

However, in its April 2016 Remand, the Board found that the October 2015 VA examiner's opinion was inadequate.  Specifically, the examiner did not consider the Veteran's lay statements regarding the continuity of his respiratory symptoms during service and in the years following his discharge from active duty; the examiner relied on a factual error in not considering a March 1990 post-service treatment record of bronchitis; the examiner failed to address the notation in the Veteran's service treatment records that he was diagnosed with chronic bronchitis since 1969; she noted that the Veteran was advised to stop smoking, which suggested that the Veteran may have quit smoking more recently than 1974; and she referenced the Veteran's PFTs and explained that they showed severe obstruction due to the development of chronic bronchitis that developed after 33 years of smoking.  The examiner also stated that the tests showed a restrictive component likely related to the Veteran's obesity.  However, the VA examiner provided no discussion of how she came to these conclusions, which would have provided great benefit to the Board in evaluating the merits of the Veteran's claim.  

Pursuant to the Board's April 2016 Remand, an addendum opinion to the October 2015 VA examination was requested in order to obtain a more responsive opinion on the etiology of the Veteran's respiratory condition.  Specifically, an opinion provider was requested to consider the Veteran's lay statements concerning the onset and progression of his symptoms and address evidence in the record favorable to his claim.  

In April 2016, an addendum opinion was obtained.  This opinion provider concluded that the Veteran had chronic obstructive pulmonary disease (COPD) which was most likely caused by cigarette smoking.  The opinion provider noted the Veteran's in-service treatment for cough but found that this cough was not evidence of COPD or chronic bronchitis.  The opinion provider stated the chronic cough noted on the Veteran's separation examination was likely due to reflux and post-nasal drip which the Veteran was noted to have in his service treatment records.  The opinion provider found the Veteran had chronic bronchitis due to smoking but found that there was no objective evidence to establish that it began during his service.  The opinion provider also noted that the Veteran had a lung restriction. 

The Board found the April 2016 addendum opinion to be incomplete, and required an additional addendum opinion because the opinion provider did not discuss the significance of the Veteran's reported whooping cough at the time of his enlistment and in his October 1957 Report of Medical History.  The Veteran's enlistment report of medical history noted that he had reported a history of whooping cough, which may have suggested that he had a respiratory condition prior to his active duty.  

In February 2017, the additional addendum opinion was obtained.  The opinion provider indicated that the Veteran has a current diagnosis of COPD/chronic bronchitis.  The opinion provider deduced that there was no evidence of continued problems due to a diagnosis of whooping cough at the time of his enlistment, and there is no evidence of a preexisting condition.  The opinion provider asserted that the Veteran's enlistment examination noted a history of whooping cough, without further description such as when it occurred, its severity, or how it was treated.  The opinion provider stated that the evidence indicates that the whooping cough had resolved without sequelae or complications.  

Based on the foregoing, the Board finds that the Veteran's respiratory disabilities are not related to his period of active duty service.

As indicated by objective medical evidence, his smoking history is consistent with the development of COPD.  As asserted by the opinion provider, quitting smoking mitigated the effects of COPD, but the lungs do not repair the damage that has been done; and as someone ages, the lung function decreases, symptoms may not appear until years later, and the disease worsens over time.  

Moreover, the opinion provider concluded that the report of chronic bronchitis since 1969 was not supported by a rationale, and the Veteran's acute episode of pneumonia resolved.  The objective medical evidence suggests that the Veteran's repeat treatment was most likely due to upper airways such as sore throat, flu-like symptoms and exudates on the throat, and not lower airway disease, i.e., bronchitis.  There is no medical evidence (i.e., no nexus opinion) in favor of the claim. Therefore, service connection for a respiratory disability is denied.  

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report his subjective symptoms, such as breathing difficulties, he is not competent to opine that he currently has a respiratory disability due to service.  He has not been shown to have the requisite medical knowledge to make such a determination.  The diagnoses of respiratory disabilities are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007). 

Based on the aforementioned, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Consequently, service connection is denied for a respiratory disability, to include bronchitis.  

ORDER

Entitlement to service connection for a respiratory disability is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


